Title: From James Madison to James Monroe, 30 January 1807
From: Madison, James
To: Monroe, James



Sir
Department of State Jan’y 30, 1807.

Inclosed herewith is a statement of the case of the Marquis de Yrujo, which tho’ drawn up for another purpose, and not falling within the range of your official transactions, it may be well for you to possess.  No step has since that date, been taken by the Executive in relation to him.  He has not as yet manifested any purpose of repairing again to Washington.  It seems to be understood that he is to leave the United States as early in the spring as can be effected.
I forward also sundry publications, which will make you acquainted with the perfiduous conduct which Spain has long been pursuing towards the United States thro’ her Diplomatic, and other agents on this side of the Atlantic.  The overtures of Guardqui made to Mr Brown in the year 1787, proves that whilst that Minister was employing all the arts of negociation to draw the federal Government into a relinquishment of the use of the Mississippi. He was insiduously taking advantage of the disgust excited by the project in the Western Country for alienating us from the Atlantic States.
You will find also that at a subsequent period in 1796. the project of dismemberment was again resumed by the Government of Louisiana.
Lastly you will find that in the succeeding year, and after a solemn Treaty had just been concluded, the same officer entered into the most scandalous and corrupt intregues for the avowed purpose of exciting rebellion and dismemberment, explicitly declaring that the faith and friendship, pledged by that instrument, would be no obstacle with the Spanish Government.
To the preceding document are added a series of others, as they have been printed in the Gazettes which will give you a view of the enterprize projected and lately commenced by Col. Burr.  The enterprize is presumed to be pretty effectually crushed.  With a handful of men only he passed the mouth of the Ohio about the first of January, it being unknown what his future course would be.  The court of this District is now deliberating on the case of Dr Boleman, and young Swartwout, both arrested at New Orleans by General Wilkinson, and sent round by him.
There is good ground to believe that Yrujo was duped by R into a belief that his object was a severance of the , that he entered eagerly into it and was ready as far as he could to pledge his government as well as to aid, arms, and pecuniary. It does not appear however such aids were actually received from him.
There is as little doubt that Burr intrigued with Merry that the latter was highly pleased with the tendency of the project against Mexico and anticipated the concurrence of his government guarding however both against the idea of a course that would be offence to U.S. The death of Pitt is believed to have destroyed the hopes from that quarter. Burr had an agent in London not improbably D brother of Bollman.  But as he did not arrive til the next administration had come in it is uncertain whether he ever acted under his commission. Perhaps you may gain some insights relative to the matter.  It is not improbable also that the departure of Merry w/ o his wife and in the worst of seasons may have had in view early explanations with his government. This circumstance also will of course engage your attention.
Since my letter of Jan’y. l3th. measures have been taken with prospect of success for sending the witnesses necessary to prove all the facts essential on the trial of Whitby.  It can scarcely be hoped however that they will arrive in time to prevent the necessity of a further adjournment of the Court Martial.  Mr Lee at Bordeaux has also been directed to send if he can from that place a witness who is on a voyage to that port, and to write to you upon the subject.
The interposition of Mr Erskine has been without effect with Captain Douglas commanding the British ships in Hampton Roads.  The latter adheres to his refusal to discharge the American seamen until he is instructed so to do by his superior officer who is stated to be at, Bermuda, his general orders being to grant no discharges without that sanction.  Thus we are reduced to the dilemma of taking steps at variance with the conciliatory posture of things between the two countries, and which may even produce bloodshed, or of seeing our laws silenced and prostrated by a foreign armed ship enjoying the security and hospitality of a friendly port.  The case is marked with the strongest aggravations.  The ships under Douglass being those which entered our waters fresh from the outrage and insult committed near the shore of N. Carolina by the destruction of the French ship L’Impetueux, and Douglas himself having been an offender on several other occasions, as well as on this.  It is not yet precisely decided what will be done in case the interposition of the superior officer should not very quickly take place.  But it will be proper for you to prepare the British Government for whatever course may be found necessary for vindicating the authority of our laws within our own limits and fulfilling the responsibility of the Government, to the national sentiment.  Mr Erskine appears to be particularly anxious to prevent extremities, and to be exerting all his faculties to remove the occasion for them.
The papers lately received from the Insurance Company of Baltimore relating to the ship Messenger, with a communication from our Agent in Antigua of all which copies are also enclosed, present a very singular adjudication in the Vice Admiralty Court at Halifax, and fresh proofs of the extortions practiced in the courts at both places. You will be at no loss for the proper comments on the former subject as well as on the latter, nor for the use to be made of them in making the British Government sensible of the reforms which are equally called for by justice to other nations, and by a regard to the character of its tribunals.  No recognition of neutral rights which may be inserted  in a Treaty can render the state of things between the two countries such as it ought to be, and as we wish it to be; if those who are to give effect to the Treaty, are left at liberty to prostrate it by such abuses of their trust.  The difficulty is not cured by the right of appeal from those subordinate decisions, and the removal of them in the superior Tribunals for reasons too well understood to require repetition.  I have the honor, &c

James Madison

